

116 HR 8931 IH: Stop the Killing in Syria Act
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8931IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose additional sanctions with respect to Syria, and for other purposes.1.Short title and table of contents(a)Short titleThis Act may be cited as the Stop the Killing in Syria Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents.Sec. 2. Definitions.Title I—Additional Sanctions With Respect to SyriaSec. 101. Sanctions with respect to certain government officials of countries assisting or normalizing relations with Syria.Sec. 102. Sanctions with respect to financial institutions operating in Syria and certain foreign persons supporting the Government of Syria.Sec. 103. Sanctions with respect to certain individuals serving in the Lebanese Internal Security Forces and the Lebanese Armed Forces.Sec. 104. Sanctions with respect to directors, officers, and other officials employed in Syrian prisons and detention facilities determined to be engaged in the use of torture.Sec. 105. Mandatory application of sanctions under the Caesar Syria Civilian Protection Act of 2019.Sec. 106. Limitation on waiver authorities under the Caesar Civilian Protection Act of 2019.Sec. 107. Measures with respect to areas of Syria controlled by the Government of Syria.Title II—Other ProvisionsSec. 201. Determination and report relating to crimes against humanity, genocide, and war crimes in Syria.Sec. 202. Assessment of potential effectiveness of and requirements for the establishment of a no-fly zone, safe zones, or a no-bombing zone in Syria.Sec. 203. Report on net worth of Syrian President Bashar al-Assad.Sec. 204. Strategy and report for removing the al-Assad regime from power and achieving a transition to a free and democratic Syria.Sec. 205. Statement of policy.Sec. 206. Prohibition against United States recognition of the al-Assad regime in Syria.Sec. 207. Report on effect of lifting Iran sanctions on war crimes in Syria.Sec. 208. Certification regarding humanitarian aid provided to areas in Syria held by the al-Assad regime.Sec. 209. Proclamation authority regarding free Syria economic zones.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)Foreign personThe term foreign person has the meaning given that term in section 1262 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).IAdditional sanctions with respect to Syria101.Sanctions with respect to certain government officials of countries assisting or normalizing relations with Syria(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to senior foreign political figures and other senior government officials of countries on the lists required by subsection (b)(1).(b)Lists(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees—(A)a list of countries that—(i)expressly consent to, or with knowledge allow, the use of their territory or financial institutions by the Government of Syria to assist such government’s war crimes, including through financing; or(ii)have a history of facilitating sanctions evasion by the Government of Syria;(B)a list of countries, including countries that are members of the League of Arab States, that have diplomatic relations with Syria, or that continue to have extensive economic relations with Syria; and(C)a list of countries that are considering and taking steps towards establishing diplomatic relations with Syria.(2)Additional requirementThe President shall include the following countries that have established diplomatic relations with Syria as part of the lists required by paragraph (1) until such time as those countries have ceased having diplomatic relations with the Government of Syria: Egypt, Jordan, Lebanon, Iraq, Oman, and the United Arab Emirates. (3)FormThe lists required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.(c)Sanctions describedThe sanctions described in this subsection are—(1)sanctions applicable with respect to a foreign person pursuant to section 7412(b) of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note); and(2)sanctions applicable with respect to a foreign person pursuant to the Hezbollah International Financing Prevention Act of 2015 (50 U.S.C. 1701 note). (d)Senior foreign political figure definedIn this section, the term senior foreign political figure has the meaning given that term in section 1010.605 of title 31, Code of Federal Regulations. 102.Sanctions with respect to financial institutions operating in Syria and certain foreign persons supporting the Government of Syria(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each financial institution on the list required by subsection (b)(1)(A) and each person on the list required by subsection (b)(1)(B). (b)Lists(1)In generalNot later than one year after the date of the enactment of this Act, and biannually thereafter, the President shall submit to the appropriate congressional committees—(A)a list of financial institutions operating in Syria; and(B)a list of foreign persons of China, Lebanon, Jordan, Egypt, Iraq, Oman, Turkey, Qatar, Kuwait, and the United Arab Emirates that are involved in business activities with regard to the infrastructure, construction, financial services, telecommunications, or petroleum sectors of the Syrian economy.(2)FormThe list required by this subsection shall be submitted in unclassified form, but may contain a classified annex if necessary.(c)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to a foreign person pursuant to section 7412(b) of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note).103.Sanctions with respect to certain individuals serving in the Lebanese Internal Security Forces and the Lebanese Armed Forces(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each individual on the list required by subsection (b)(3).(b)ReportNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—(1)describes efforts by the Government of Lebanon to prevent sanctions evasion activities, including smuggling efforts to support the Government of Syria, including an identification of the extent to which the Government of Lebanon, the Lebanese Internal Security Forces (ISF), and the Lebanese Armed Forces (LAF) have knowingly permitted, facilitated, or assisted such efforts;(2)describes efforts by the Government of Lebanon, the ISF, and the LAF have taken to prevent the forced repatriation of Syrian refugees back to Syria; and(3)contains a list of those individuals serving in the ISF and the LAF that have participated in, knowingly permitted, facilitated, or assisted the Government of Syria in sanctions evasion activities or smuggling efforts to support the Government of Syria.(c)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to a foreign person pursuant to section 1263(b) of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).104.Sanctions with respect to directors, officers, and other officials employed in Syrian prisons and detention facilities determined to be engaged in the use of torture(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each individual on the list required by subsection (b)(2).(b)ReportNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—(1)describes the extent to which torture is used against detainees in Syrian prisons and detention facilities; and (2)contains a list of directors, officers, and other officials employed in such prisons and detention facilities and who have been determined to be engaged in the use of torture.(c)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to a foreign person pursuant to section 1263(b) of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note).105.Mandatory application of sanctions under the Caesar Syria Civilian Protection Act of 2019(a)Sense of CongressIt is the sense of the Congress that—(1)the Syrian financial and construction sectors are sectors of Syria’s economy which provide financial support to the Syrian regime’s malign activities and crimes against its own people; and(2)the President should continue to vigorously enforce the Caesar Syria Civilian Protection Act of 2019 to deny the al-Assad regime avenues to fund its malign activities.(b)In generalThe President shall impose the sanctions described in subsection (d) with respect to each individual and organization described in subsection (c).(c)Individuals and organizations describedThe individuals and organizations described in this subsection are the following:(1)The Badr Organization.(2)Hadi Al-Ameri, leader of the Badr Organization.(3)The Wagner Group.(4)Major General Abbas Ibrahim of the Lebanese General Security Directorate.(5)The Damascus Securities Exchange.(6)The Imam Ali Brigades.(7)The al-Baraka Bank Syria.(8)The al-Badia Cement Plant.(9)The Bank Audi Syria.(10)The International Bank for Trade and Finance Syria.(11)The Bank of Syria and Overseas.(12)The Byblos Bank Syria.(13)The Real Estate Bank Syria.(14)The Banque Bemo Saudi Fransi.(15)The Basy Bank Syria.(16)The Arab Bank Syria.(17)The Qatar National Bank–Syria.(18)The Syria Gulf Bank.(19)The Fransabank Syria.(20)The Parliament of Syria and every member of the Parliament of Syria.(21)EmmaTel Syria.(22)Daman Sham.(23)The Central Financial Company for Financial Services and Brokerage Syria (IFC).(24)Cham Capital.(25)First Global Investments Financial Company Syria (G1–SY).(26)Al Aula Company for Financial Investment Syria.(27)Alpha Capital for Financial Services.(28)Asiria Finance.(d)Sanctions describedThe sanctions described in this subsection are sanctions applicable with respect to a foreign person pursuant to section 7412(b) of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note).106.Limitation on waiver authorities under the Caesar Civilian Protection Act of 2019(a)Sense of CongressIt is the sense of Congress that sanctions relief for the Government of Syria or a withdrawal of United States military forces in Syria should not be exchanged as ransom for the release of American hostages in Syria because such ransom would only incentivize hostile regimes around the world to take American hostages. (b)In generalSection 7432 of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note) is amended—(1)in subsection (b)(1), by striking , for renewable periods not to exceed 180 days, and inserting , once, for a period not to exceed one year,; and (2)in subsection (c)(1), by striking renewable periods and inserting a period.107.Measures with respect to areas of Syria controlled by the Government of Syria(a)Determination regarding areas of Syria controlled by the Government of Syria(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that any of the jurisdictions of Syria described in paragraph (2) are jurisdictions of primary money laundering concern.(2)Jurisdictions describedThe jurisdictions of Syria described in this paragraph are the following:(A)The Damascus Governorate.(B)The Homs Governorate.(C)The Daraa Governorate.(D)The Damascus Countryside (Rif Dimeshq) Governorate.(E)The Latakia Governorate.(F)The Tartous Governorate.(G)The As-Suwayda Governorate.(b)Enhanced Due Diligence and Reporting RequirementsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that a jurisdiction of Syria described paragraph (2) of subsection (a) is a jurisdiction of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose one or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the jurisdiction.(c)Report required(1)In generalNot later than 90 days after making a determination under subsection (a) with respect to whether a jurisdiction of Syria described paragraph (2) of subsection (a) is a jurisdiction of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.(2)FormA report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.IIOther provisions201.Determination and report relating to crimes against humanity, genocide, and war crimes in Syria(a)DeterminationThe Secretary of State shall make a determination with respect to each of the following:(1)Whether the al-Assad regime’s intentional barrel bombs dropped on the civilian population of Syria, the starve or surrender campaign of sieges throughout the Syrian conflict, or the campaign of forced displacement and widespread torture, particularly against the Sunni Muslim population of Syria, can be considered systematic and widespread and therefore constitutes crimes against humanity or constitutes genocide as defined in subsection (a) of section 1091 of title 18, United States Code.(2)Whether Iran, Hezbollah, and Iranian-backed militias’ sectarian cleansing campaigns especially in the Damascus suburbs, particularly against the Sunni Muslim population of Syria, can be considered systematic and widespread and therefore constitutes crimes against humanity or constitutes genocide as defined in subsection (a) of section 1091 of title 18, United States Code.(3)Whether the al-Assad regime’s and the Russian Federation’s intentional targeting of hospitals and relief workers, constitutes a war crime as defined in section 2441 of title 18 of the United States Code.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees and make available to the public a report that contains each determination made under subsection (a).(2)Form(A)In generalThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.(B)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. 202.Assessment of potential effectiveness of and requirements for the establishment of a no-fly zone, safe zones, or a no-bombing zone in Syria(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—(1)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-fly zone over part or all of Syria, especially Idlib Province, to protect civilians from continuing al-Assad regime and Russian air strikes, including—(A)the operational and legal requirements for United States and coalition air power to establish a no-fly zone over part or all of Syria;(B)the impact a no-fly zone over part or all of Syria would have on the protection of civilians, the prevention of a refugee crisis, the removal of the al-Assad regime, and humanitarian and counterterrorism efforts in Syria and the surrounding region; and(C)the potential for force contributions from other countries to establish a no-fly zone over part or all of Syria;(2)assesses the potential effectiveness, risks, and operational requirements for the establishment of one or more safe zones in Syria for internally displaced persons or for the facilitation of humanitarian assistance, including—(A)the operational and legal requirements for United States and coalition forces to establish one or more safe zones in Syria;(B)the impact one or more safe zones in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and(C)the potential for contributions from other countries and vetted non-state actor partners to establish and maintain one or more safe zones in Syria; and(3)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-bombing zone over part or all of Syria, including—(A)the operational and legal requirements for United States and coalition air power to establish a no-bombing zone over part or all of Syria;(B)the impact a no-bombing zone over part or all of Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and(C)the potential for force contributions from other countries to establish a no-bombing zone over part or all of Syria.(b)Form(1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.(2)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government.203.Report on net worth of Syrian President Bashar al-Assad(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income of Syrian President Bashar al-Assad and his family members (including spouse, children, siblings, and paternal and maternal cousins), including assets, investments, other business interests, and relevant beneficial ownership information.(b)Form(1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.(2)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government.204.Strategy and report for removing the al-Assad regime from power and achieving a transition to a free and democratic Syria(a)Sense of CongressIt is the sense of Congress that there is no solution to the conflict in Syria as long as the regime led by Bashar al-Assad remains in power and that any attempts to rehabilitate the regime through so-called constitutional reform negotiations or allowing Bashar al-Assad to run in elections are unrealistic and doomed to fail.(b)StrategyThe Secretary of State, in consultation with the Secretary of the Treasury and the Secretary of Defense, shall submit to the appropriate congressional committees a strategy for removing the al-Assad regime from power and achieving a transition to a free and democratic Syria. The strategy shall contain the following elements:(1)A description of how all elements of power can be utilized to achieve an irreversible political transition in Syria which would remove the al-Assad regime from power, and bring about a free and democratic Syria.(2)A description of what steps can be taken to ensure women’s rights, as well as the rights of Christians, Kurds, Arabs, Assyrians, Turkomen, Alawis, Ismailis, Druze, and other ethnic or religious minorities can be protected in Syria.(3)A description of how to protect Syrian civilians from aerial bombardment by the al-Assad regime and Russia.(4)A description of how economic sanctions can be utilized and enhanced to prevent funding of and normalization with the al-Assad regime especially with regards to senior officials, and business entities of Arab countries which diplomatically recognize the al-Assad regime, including the governments of the United Arab Emirates, Egypt, Jordan, Lebanon, and Iraq.(5)A description regarding what steps can be taken to secure the freedom of thousands of political prisoners languishing in the prisons of the al-Assad regime as well as to free detained American hostages including Austin Tice, Majd Kamalmaz, and others, while not trading sanctions relief or diplomatic recognition of the al-Assad regime as ransom for the release of any hostages.(6)A description about whether United Nations aid to regime held areas in Syria is diverted from civilians and benefits the al-Assad regime, and how such assistance can be discontinued. (7)A description of how Iran and its backed militias especially the Iraqi Badr Corps, Kata’ib Hezbollah, Fatemiyoun, Zainabiyoun, ‘AsaibAhl al-Haq, and others can be removed from Syria.(8)A description of what steps can be utilized to bring about a reduction in Russian influence can be curbed in Syria and a withdrawal of Russian forces.(9)A description of what steps can be utilized to ensure the enduring defeat of ISIS, al-Qaeda, and other Salafi-jihadi organizations in Syria.(10)An assessment of Russian and Iranian influence and objectives in Syria and the potential threat such influence poses to the United States.(c)Report(1)In generalNot later than one year after the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees and make available to the public a report that contains the strategy required by subsection (a).(2)Form(A)In generalThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary.(B)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government.205.Statement of policySection 7402 of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note) is amended is amended to read as follows: 7402.Statement of policyIt is the policy of the United States—(1)to support the Syrian people in their efforts to remove the regime of Bashar al-Assad from power and bring about a transition to a free and democratic government in Syria existing in peace and security with its neighbors;(2)that all diplomatic and coercive economic means must be utilized to compel the al-Assad regime to immediately halt the wholesale slaughter of the Syrian people;(3)to support the human rights of all Syrians, including women and ethnic and religious minorities, to live in peace and dignity in a free and democratic Syria;(4)that political negotiations regarding the future of Syria or its constitution, including the constitutional committee, must be preceded by an enduring national ceasefire in Syria;(5)that safe zones and no-fly zones should be established to protect Syrian civilians in Idlib province from aerial bombardment by the al-Assad regime and the Russian Federation, and to help stem the refugee crisis by allowing Syrian civilians to stay in their homes, and making it easier for Syrian refugees to return home;(6)to work toward the withdrawal of all foreign forces in Syria;(7)to reject working with Russia to eject Iranian forces in Syria; and(8)to end any taxpayer-funded humanitarian assistance to Syria which is diverted by the al-Assad regime to fund its war crimes..206.Prohibition against United States recognition of the al-Assad regime in Syria(a)Statement of policyIt is the policy of the United States not to recognize any Syrian government led by Bashar al-Assad or the legitimacy of Bashar al-Assad to be President of Syria or ever participate in any future election in Syria or in any Syrian government.(b)ProhibitionIn accordance with subsection (a), no Federal department or agency may take any action or extend any assistance that implies recognition of Bashar al-Assad or any Syrian government led by Bashar al-Assad, or which supports the participation of Bashar al-Assad in any future election in Syria.207.Report on effect of lifting Iran sanctions on war crimes in Syria(a)Sense of CongressIt is the sense of Congress that—(1)the maximum pressure campaign carried out by the United States against Iran has reduced the resources available for Iran and the al-Assad regime to carry out war crimes in Syria; and(2)a condition for the lifting of the sanctions that are a part of such maximum pressure campaign should continue to include the demand that Iran ceases its destabilizing activities in Syria and withdraws all of its forces and commanded militias from the country.(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on—(1)the status of United States bilateral sanctions on Iran;(2)the reimposition and renewed enforcement of secondary sanctions on Iran;(3)the impact such sanctions have had on Iran’s support to the al-Assad regime in Syria;(4)the impact that lifting such sanctions would have on Iran’s ability to commit human rights abuses against the people of Syria, including through a detailed description of whether or not lifting such sanctions would increase the resources available for Iran to support gross human rights abuses, including torture, extrajudicial killings, and the killing of protesters in Syria; and(5)the impact that lifting such sanctions would have on the funds available for the al-Assad regime to commit gross human rights abuses.208.Certification regarding humanitarian aid provided to areas in Syria held by the al-Assad regime(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall certify to the appropriate congressional committees whether United Nations agency programming, including any program or project, in Syria funded in whole or in part by the United States—(1)is delivered impartially, without hindrance, to the areas of greatest need;(2)does not directly materially support the Government of Syria or entities owned or controlled by the Syrian government, Syrian government officials, their immediate families, or entities under their direction;(3)does not directly materially support associated forces of the Government of Syria or entities owned or controlled by the Syrian government;(4)adheres to the United Nations Supplier Code of Conduct, which states that the United Nations must not support, directly or indirectly, other entities and individuals involved in human rights abuses, and which requires United Nations agencies to secure guarantees from suppliers that they are not complicit in human rights abuses; and(5)is vetted by an independent mechanism that reviews contract procurement in Syrian government-held areas.(b)Funding limitation and redirectionIf the Secretary of State makes a certification described in subsection (a) in the negative—(1)no Federal department or agency may provide any funding, directly or indirectly, to any United Nations agency programming, including any program or project, in Syria that fails to meet the criteria of the certification specified in subsection (a); and(2)amounts made available to the Secretary of State that are withheld from United Nations agency programming, including any program or project, in Syria in accordance with paragraph (1) shall be made available to the Administrator of the United States Agency for International Development’s Office of Foreign Disaster Assistance for providing assistance to populations in Syria in need.(c)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(2)Associated forcesThe term associated forces includes forces of the Government of Russia, forces of the Government of Iran, Iranian-backed proxy militias, and Hezbollah.209.Proclamation authority regarding free Syria economic zones(a)Sense of CongressIt is the sense of the Congress that—(1)enhanced trade with areas of Syria that are not under the al-Assad regime’s control could help economically develop such areas, strengthen civil society, and ultimately help achieve a transition to a free and democratic Syria;(2)the President should work to—(A)economically integrate areas of Syria that are not under the al-Assad regime’s control, including in both northeast and northwest Syria, in order to promote trade among such areas and with United States allies in the region; and(B)economically reduce the dependence of such areas on the al-Assad regime.(b)Elimination or modifications of dutiesThe President is authorized to proclaim elimination or modification of any existing duty as the President determines is necessary to exempt any article from duty if that article is wholly the growth, product, or manufacture of a free Syria economic zone or is a new or different article of commerce that has been grown, produced, or manufactured in a free Syria economic zone.(c)Waiver of sanctionsNotwithstanding any other provision of law, the President is authorized to waive the imposition of sanctions under any provision of law in order to provide for the importation into the United States of any article described in subsection (b) and to exempt such article from duty in accordance with the provisions of subsection (b). (d)Documentation requiredAn article is eligible for the duty exemption under this section only if—(1)the importer certifies that the article meets the conditions for the duty exemption; and(2)when requested by U.S. Customs and Border Protection, the importer, manufacturer, or exporter submits a declaration setting forth all pertinent information with respect to the article, including the following:(A)A description of the article, quantity, numbers, and marks of packages, invoice numbers, and bills of lading.(B)A description of the operations performed in the production of the article in a free Syria economic zone and identification of the direct costs of processing operations.(C)A description of any materials used in production of the article which are wholly the growth, product, or manufacture of free Syria economic zones, and a statement as to the cost or value of such materials.(D)A description of the operations performed on, and a statement as to the origin and cost or value of, any foreign materials used in the article which are claimed to have been sufficiently processed in the free Syria economic zone so as to be materials produced in the free Syria economic zone.(E)A description of the origin and cost or value of any foreign materials used in the article which have not been substantially transformed in the free Syria economic zone.(e)Free Syria economic zone definedIn this section, the term free Syria economic zone means any area that—(1)encompasses portions of the territory of Syria;(2)is not under the control of the Government of Syria, the Government of Iran, the Government of Russia, or any organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), including—(A)the Islamic State of Iraq and al-Sham (ISIS);(B)Hay’at Tahrir al-Sham; the al-Nusra Front; and(C)Jabhat Fatah al-Sham; and(3)has been specified by the President as a free Syria economic zone.